Order reversed on the law and the facts, with ten dollars costs and disbursements, and the matter remitted to Special Term, where the parties may proceed as they are advised — on the ground that a question of fact exists as to whether the contracts containing the arbitration clause ever became effective and operative by any substantial performance, on the part of the parties, of the provisions and conditions therein contained. The disputed question of whether or not these contracts became effective and enforeible agreements must first be decided by the court at Special Term before the parties may be directed to proceed with an arbitration. Young, Kapper, Hagarty, Carswell and Davis, JJ., concur.